Citation Nr: 1804626	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for a skin disability of the scalp and neck.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.  He subsequently served in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his January 2013 substantive appeal (via a VA Form 9), the Veteran requested a hearing at the RO.  Given that an April 2016 correspondence reflects his desire to withdraw such hearing request, there is no outstanding hearing request.  38 C.F.R. § 20.704(e) (2017). 

In November 2016, the Board remanded the claims for additional development. 

With regard to the service connection claim for a skin disability of the scalp and neck, as pointed out in the prior remand, the RO initially denied the claim (then claimed as acne bumps on the back of neck) in a February 1983 decision.  Within one year of notification of that decision, the Veteran submitted new evidence pertinent to the denied claim, namely an April 1983 private dermatology treatment note from Dr. T.F.S.  As the RO did not issue a decision addressing such pertinent evidence until the issuance of the July 2009 rating decision, the Veteran's September 1981 claim for a skin disability of the scalp and neck remains pending.  See 38 C.F.R. § 3.156(b) (2017). 

The Board notes that additional evidence, including duplicative VA examination reports addressing hepatitis C and skin conditions, were added to the record after the issuance of an April 2017 supplemental statement of the case.  These examination reports have been previously considered by the Agency of Original Jurisdiction (AOJ) and require no waiver of AOJ consideration.  



FINDINGS OF FACT

1.  A skin disability of the scalp and neck was not noted on examination when the Veteran was accepted for active service; and the evidence is not clear and unmistakable that there was no in-service aggravation.

2.  The evidence is at least in relative equipoise as to whether the current skin disability of the scalp and neck disability is linked to skin symptoms in service.

3.  The Veteran's hepatitis C was not caused or aggravated by a disease or injury in active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubts in the Veteran's favor, the criteria for service connection for a skin disability of the scalp and neck are met.  38 U.S.C. §§ 1101, 1111, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).

2.  The criteria for service connection for hepatitis C are not met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claims decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Pertinent Law and Regulations 

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C. §§ 1111; 1137; 38 C.F.R. § 3.304(b).

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

Aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Skin Disability of the Scalp and Neck 

Factual Background 

The Veteran contends that he had a preexisting skin disability of the scalp and neck that was aggravated during his active duty service.  Specifically, he argues that during service, the scalp and neck areas "started itching and this caused him to scratch the areas . . . which caused the scar area to get bigger."  See June 2009 VA examination report.  He further contends that after undergoing an unsuccessful series of injections into the scar areas as well as "shaving the top . . . of each acne keloidalis lump" to facilitate such injections during service, the skin condition of the scalp and neck areas worsened.  See May 2010 and September 2013 Statements from the Veteran. 

The Veteran's November 1976 entrance examination report notes a skin graft and burn scar condition of the abdomen and left shoulder, but does not reflect an abnormal finding as to the skin of the scalp and neck.  Since acceptance into active service, the Veteran reported various complaints referable to the claimed skin condition of the scalp and neck as documented in his service treatment records.  In an October 1977 service treatment record, the Veteran complained of  "rash over neck" that "appeared to be warts" at the time.  Later that month, a physical profile record was issued for a diagnosis of hypertrophic lesion.  The Veteran was instructed "[n]ot to shave upper portion of back of neck" and to "[u]se scissors to clip closely."  In a November 1977 service treatment note, the Veteran returned for an assessment on the rash on the neck, and he was "given hydrocortisone cream, which made the affected area swell [and] break out."  Later that month, he was diagnosed with acne keloidalis and the treating dermatologist planned to start on tetracyclone to minimize the formation of new acneform lesions.  December 1977 through January 1978 service treatment records continue to note the Veteran's complaints of the skin condition on the back of neck.  An April 1978 service treatment note indicates that the Veteran's acne keloidalis in the posterior occipital area was injected with Kenalog on that day and that the treating dermatologist planned to "shave off top [and] then inject" to facilitate the injections.  A November 1978 service dermatology treatment records notes that the treating dermatologist "shaved [and] injected" into the lesions but that there was "no real improvement."  In a January 1979 service treatment record, the treating dermatologist continued to note "poor response to intralesional injections and every surgical treatment."  

Since his discharge from service (i.e. in November 1979), the Veteran filed the present claim in September 1981.  

Of record is an April 1983 private dermatology report, in which Dr. T.F.S. noted the current conditions of "two large keloids of the neck in the sub-occipital region" as well as "multiple small 3.0-4.0 mm raised scars in this area from acne."  Dr. T.F.S. then found that the in-service skin procedures "made the scars worse" and that as a result, "[the Veteran] now has two large keloids on his neck along with multiple smaller keloids."   Further, a March 1984 Reserves service examination report notes a finding of "extensive keloids." 

In June 2009, the Veteran underwent a VA skin examination.  The June 2009 VA examiner noted the Veteran's report that the claimed keloids of the scalp and neck "were from hot grease spilled on him when he was one year old" and diagnosed him with keloids on scalp as well as acne keloidalis without residuals.  After listing a number of service treatment records showing complaints and treatments for skin conditions, the examiner remarked that the Veteran's keloids on scalp were "not caused by or related to military service." 

In June 2013, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination for the claimed skin condition.  The June 2013 DBQ examiner rendered diagnoses of no residuals of acne keloidalis as well as large keloid scars on scalp/occipital area.  After listing a number of service treatment records showing dermatological complaints and treatment, the examiner found that the keloid scars pre-existed the Veteran's service from a childhood burn incident but that there was "no indication of worsening of these scars."  The June 2013 DBQ examiner additionally commented that "shaving head or hair on occipital area is against medical advice for it might cause irritation of keloid scars." 

Given that the above-noted examiners were unresponsive to the relevant legal criteria, i.e., whether there was clear and unmistakable evidence that the Veteran's skin condition on the scalp and neck were both pre-existing and not aggravated beyond its natural progression during service, their opinions are of limited probative value. 

In a December 2016 DBQ report, the examiner diagnosed the Veteran with keloid scars of the scalp and neck.  In his opinion, the examiner listed the pertinent service treatment records documenting various skin-related complaints, treatments, and diagnoses as discussed above.  The examiner then checked a box indicating that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  As rationale, he wrote that there is "no cited evidence that supports aggravation beyond the normal course of disease during military service . . . and the current exam findings reflect what could medically be considered a natural progression of the disease state."  Crucially however, the December 2016 examiner merely listed the in-service treatment records and the findings of Dr. T.F.S. without actually explaining, from a medical perspective, how from review of these records it is clear and unmistakable (i.e. undebatable) that the Veteran's skin disability underwent no aggravation beyond its natural progression during service.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Given this deficiency, the December 2016 opinion is assigned limited probative value. 

Analysis 

As the claimed skin disability of the scalp and neck was not noted on the Veteran's enlistment examination report, the presumption of soundness attaches; and may be rebutted only by clear and unmistakable evidence that the claimed disability was both pre-existing and not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  

Even assuming that the Veteran's skin disability of the scalp and neck pre-existed service, with respect to the issue of aggravation, the Board finds that is not clear and unmistakable (i.e. undebatable) that the claimed skin disability of the scalp and neck was not aggravated during the Veteran's service.  In this regard, the April 1983 private dermatology report indicates that Veteran's skin disability was actually "made worse" from the various in-service skin procedures to treat "keloids of the posterior of the neck region from acne scarring."  As result, the Veteran "now ha[d] two large keloids on his neck along with multiple smaller keloids . . . ."  The service treatment records also support the private dermatologist's finding of worsened skin disability during service.  In this regard, the Veteran's complaints of rash on the neck were initially treated with hydrocortisone cream, which actually "made the affected area swell [and] break out."  Subsequently, the Veteran was diagnosed with acne keloidalis in the posterior neck area and was injected with Kenalog, which showed "no real improvement."  In fact, the January 1979 service treating dermatologist assessed that the Veteran's skin condition showed "poor response to intralesional injections and every surgical treatment" rendered during service.  

As noted above, post-service VA examiner opinions have not adequately addressed the question of aggravation in light of the evidence (both in-service, and from Dr. T.F.S.), and why from a medical perspective, it is undebatable the disability was not aggravated during service.

Because the evidence is not clear and unmistakable on the non-aggravation prong of the presumption of soundness; the presumption is not rebutted and the claim becomes one for ordinary service connection.  Wagner, 370 F.3d at 1089.  

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's current skin disability of the scalp and neck is linked to his service.  Accordingly, further evidentiary development is unnecessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In this regard, the record clearly documents multiple in-service skin symptoms and a current skin disability of the scalp and neck (current since September 1981).  The April 1983 private dermatologist's opinion and findings serve to link the current disability to these in-service symptoms in light of its sound summary of the Veteran's medical history supported by an adequate rationale.  See Nieves-Rodriguez, supra.  Accordingly, resolving all reasonable doubts in the Veteran's favor, the criteria for service connection for a skin disability of the scalp and neck are met.  In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Hepatitis C 

The Veteran contends that he contracted hepatitis C during service.  Specifically, he argues that he had "high sexual activity" resulting in various sexually transmitted diseases during service, which were "risk factors" for contracting hepatitis C.  See December 2008 Statement from the Veteran.  He also argues that the claimed hepatitis C was from the "period of injections" for his skin condition during service.  See May 2010 Statement from the Veteran; see also September 2013 Statement from the Veteran.  

The November 1976 enlistment examination and October 1979 separation examination reports reflect normal findings as to the liver.  The October 1979 report of medical history does not otherwise contain any responses suggesting abnormal liver conditions at the Veteran's separation from service.  The remaining service treatment records are also negative for liver symptoms.

Since active duty service, a March 1984 Reserves service examination report notes a normal finding referable to the liver.  In a July 2002 private laboratory report, the Veteran was tested positive for hepatitis C antibody.  The report notes "possible prior exposure to Hepatitis C virus."  

In an April 2013 DBQ report for liver conditions, the examiner diagnosed the Veteran with hepatitis C with no residual and no functional limitation.  The examiner then rendered a negative nexus opinion, but he failed to include a clear rationale for his conclusion.  Therefore, the April 2013 opinion is assigned limited probative value. 

In a December 2016 DBQ report, the examiner diagnosed hepatitis C and rendered a negative nexus opinion.  He initially addressed the Veteran's contentions that he contracted hepatitis C due to "high sexual activity" in service, which resulted in various sexually transmitted diseases such as "venereal warts."  While acknowledging that "hepatitis C virus can be contracted during heterosexual activity," the examiner assessed that "the risk for this is low" based on the available statistics.   As for the "possibility of contraction of hepatitis C from a healthcare provider during needle injections for treatment of keloid scars [during service]," the examiner also found that the risk for this was "also considered low."  Further, the examiner reasoned that  "statistically speaking, it was far more likely" that the Veteran contracted hepatitis C after his separation from active service, especially in light of  "the current clinical state of [the Veteran's] disease being of mild severity, mild based on the absence of secondary clinical manifestations such as the development of chronic hepatic dysfunction and not previously requiring medication treatment," and that it was unlikely "that the infection originated more than 4 decades ago" as result.  

The key question at issue in this case is whether the claimed hepatitis C is due to service.  

The Board has first considered whether service connection may be granted for hepatitis C on a presumptive basis as a chronic disease; however, such disease is not among the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir.  2013). 

While the record reflects a current diagnosis of hepatitis C, there is no medical evidence to establish that such disability had its onset during the Veteran's service. 

The Board places great probative weight on the December 2016 DBQ opinion that the Veteran's hepatitis C is not due to service.  The examiner acknowledged the Veteran's contentions that the claimed disability was due to "high risk sexual activity" during service that resulted in various sexually transmitted diseases as well as due to undergoing injections to treat his in-service skin symptoms.  The examiner then assessed that the likelihood that such risk factors caused exposure to hepatitis C was statistically low, especially given the Veteran's "current clinical state of his disease being of mild severity" in addition to the fact that the diagnosis of hepatitis C was not rendered until 2002.  In addition, while the July 2002 private laboratory report notes "possible prior exposure to Hepatitis C virus," the December 2016 examiner acknowledged that exposure prior to July 2002 was possible his opinion, but found that "the hepatitis C virus was contracted after leaving military service in 1979" in light of the above-discussed reasons.  

As the December 2016 DBQ opinion was based on full consideration of the record and was supported by a clear rationale based on the current clinical statistics, the Board places great probative weight to his opinion.  Indeed, the VA examiner supported his finding by discussing the clinical significance of the mild level of severity of the current condition, explaining in essence that because the severity is mild, the disability would not have originated from an infection incurred as long ago as when the Veteran was in the service.  The examiner also considered and acknowledged the Veteran's lay statements in addition to the medical evidence of record in reaching his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  No contrary medical opinion is of record. 

As for lay assertions of medical nexus, the Board emphasizes that the claim under consideration fundamentally turn on the matter of whether there exists a link between the Veteran's claimed hepatitis C and his military service.  While lay persons are competent to provide opinions on some medical issues, the diagnoses and etiologies of liver disabilities are complex medical matters in the field of dermatology that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, as neither the Veteran nor his representative is shown to have the education, training or experience to competently opine as to diagnosis and medical nexus of the claimed liver disability, the lay assertions in this regard have been assigned minimal probative value, and a significant probative weight has been afforded to the December 2016 DBQ examiner's opinion for reasons articulated above. 

In sum, the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" doctrine is not applicable, and the appeal as to the issue of entitlement to service connection for hepatitis C must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.






	(CONTINUED ON NEXT PAGE)
 ORDER

Service connection for a skin disability of the scalp and neck is granted. 

Service connection for hepatitis C is denied. 



______________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


